104 N.J. Super. 154 (1969)
249 A.2d 18
NORMAN SCHANTZ AND SANDRA SCHANTZ, PLAINTIFFS-APPELLANTS, JOHN T. BROCKWELL AND ABBIE BROCKWELL, PLAINTIFFS - INTERVENORS - APPELLANTS,
v.
EDGAR L. RACHLIN, DEFENDANT-RESPONDENT.
Superior Court of New Jersey, Appellate Division.
Argued January 6, 1969.
Decided January 15, 1969.
Before Judges SULLIVAN, FOLEY and LEWIS.
Mr. Philip J. Blanda, Jr., argued the cause for appellants (Messrs. Blanda and Blanda, attorneys).
Mr. Albert G. Besser argued the cause for defendant-respondent (Messrs. Hannoch, Weisman, Stern & Besser, attorneys; Mr. Bruce Lubitz, on the brief).
PER CURIAM.
The judgment is affirmed substantially for the reasons given by Judge Lane in his opinion, reported at 101 N.J. Super. 334 (Ch. Div. 1968).
Affirmed.